DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 16 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 10, it recites the limitations "the timing controller".  There is insufficient antecedent basis for these limitations in the claim. Appropriate correction is required. 

As per claim 16, it recites the limitations "the first clock" and "the second clock".  There is insufficient antecedent basis for these limitations in the claim. Appropriate correction is required. Furthermore, claim 17 is rejected based on its dependence on indefinite claim 16.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0109561 to Moon et al.

As per claim 1, Moon et al. teach a data drive circuit comprising a receiver including: 
a clock and data recovery part (Fig. 1, 210/220) configured to recover a test data pattern (Fig. 2, D_LS_CLK, paragraph 42, “the receiver 210 of the sink device 200 reconstructs the link symbol clock LS_CLK and the image data from the stream data STR DATA”) from input data (Fig. 1, STR_DATA) using an internal clock (Fig. 2, LS_CLK); and 
a data comparator (Fig. 2, 342/343) configured to compare the recovered test data pattern (Fig. 2, D_LS_CLK) with a predetermined reference data pattern (Fig. 2, paragraph 40, OSC_CLK) to generate a control signal (Fig. 2, OSC_CON) according to a degree of asynchronicity between the recovered test data pattern (Fig. 2, paragraph 40, D_LS_CLK) and the reference data pattern (Fig. 2, paragraph 40, OSC_CLK), 
wherein the clock and data recovery part (Fig. 1, 210/220) recovers a clock (Fig. 2, STR_CLK) synchronized with the input data (Fig. 1, STR_DATA) according to the control signal (Fig. 2, OSC_CON), and recovers control information (paragraphs 22 and 28, signal determining display mode) and image data from the input data using the recovered clock (paragraph 29).

As per claim 11, Moon et al. teach a clock recovery method of a data drive circuit, the clock recovery method comprising: 
recovering a test data pattern (Fig. 2, D_LS_CLK, paragraph 42, “the receiver 210 of the sink device 200 reconstructs the link symbol clock LS_CLK and the image data from the stream data STR DATA”) from input data (Fig. 1, STR_DATA) using an internal clock (Fig. 2, LS_CLK); 
comparing the recovered test data pattern (Fig. 2, D_LS_CLK) with a predetermined reference data pattern (Fig. 2, paragraph 40, OSC_CLK) to generate a control signal (Fig. 2, OSC_CON) according to a shift amount (paragraph 35, frequency shift amount) between the recovered test data pattern (Fig. 2, paragraph 40, D_LS_CLK) and the reference data pattern (Fig. 2, paragraph 40, OSC_CLK); and 
recovering a clock (Fig. 2, STR_CLK) synchronized with the input data (Fig. 1, STR_DATA) by selecting any one clock from among a plurality of clocks, which have different phases (paragraph 35, it is implicit that different signal frequencies have peak values shifted from each other by different amount of degrees), included in the internal clock (Fig. 2, LS_CLK) according to the control signal (Fig. 2, OSC_CON).

As per claim 15, Moon et al. teach a display drive device comprising: 
a timing controller (Fig. 1, 100) including a transmitter (Fig. 1, 130); and 
a plurality of data drive circuits (Fig. 1, 200) each including a receiver (Fig. 1, 210/220/230) connected to the transmitter of the timing controller through each transmission channel (Fig. 1, channel between 100 and 200), wherein the receiver includes: 
a clock and data recovery part (Fig. 1, 210/220) configured to recover a test data pattern (Fig. 2, D_LS_CLK, paragraph 42, “the receiver 210 of the sink device 200 reconstructs the link symbol clock LS_CLK and the image data from the stream data STR DATA”) from input data (Fig. 1, STR_DATA) transmitted from the transmitter (Fig. 1, 130) using an internal clock (Fig. 2, LS_CLK); and 
a data comparator (Fig. 2, 342/343) configured to compare the recovered test data pattern (Fig. 2, D_LS_CLK) with a predetermined reference data pattern (Fig. 2, paragraph 40, OSC_CLK) to generate a control signal (Fig. 2, OSC_CON) according to a shift amount between the recovered test data pattern (Fig. 2, paragraph 40, D_LS_CLK) and the reference data pattern (Fig. 2, paragraph 40, OSC_CLK), 
wherein the clock and data recovery part (Fig. 1, 210/220) recovers a clock (Fig. 2, STR_CLK) synchronized with the input data (Fig. 1, STR_DATA) according to the control signal (Fig. 2, OSC_CON), and recovers control information (paragraphs 22 and 28, signal determining display mode) and image data from the input data using the recovered clock (paragraph 29).


Allowable Subject Matter

Claims 2-9, 12-14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694